 Case: 2:20-cv-06590-SDM-KAJ Doc #: 12 Filed: 01/25/21 Page: 1 of 4 PAGEID #: 81




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


MICHAEL ASAMOAH,                               :     CASE NO.: 20cv-6590

                                               :     JUDGE MORRISON
                    Plaintiff,
                                               :     MAGISTRATE JOLSON
        v.
                                               :
CAPSTONE LOGISTICS, LLC, et. al.,
                                               :
                    Defendants.

                                 OPINION AND ORDER

        The Court considers this matter pursuant to a Motion to Certify Order for

Interlocutory Appeal for Striking Plaintiff’s Motion and Violating his Due Process

Rights (ECF No. 8), a Motion to Compel Payments of Expenses (ECF No. 9), and a

Motion to Remand the Case to State Court (ECF No. 10) filed by pro se Plaintiff

Michael Asamoah.

   I.        MOTION TO CERTIFY

        Mr. Asamoah’s Motion to Certify takes issue with the Court’s January 14,

2021 Notation Order (“Notation Order”) issued in case number 19cv-5292 (ECF No.

108) and in case number 19cv-5507 (ECF No. 126). The Notation Order served to

correct clerical deficiencies caused by the parties’ improper filings of documents

intended for this case in case numbers 19cv-5292 and 19cv-5507. The Notation

Order struck the improper filings from case numbers 19cv-5292 and 19cv-5507 and

instructed that those filings may be properly re-filed in the correct case, 20cv-6590.

                                           1
 Case: 2:20-cv-06590-SDM-KAJ Doc #: 12 Filed: 01/25/21 Page: 2 of 4 PAGEID #: 82




The Notation Order further directed that filings pertaining to 20cv-6590 shall be

filed in that matter only.

      Mr. Asamoah argues that the Notation Order violated his due process rights

by not permitting him to respond to Defendant’s Notice of Removal. He argues that

the Notation Order failed to give a reason for striking the filings. He argues that

there is no basis for federal jurisdiction in this case such that Defendant

Progressive Logistics Services, LLC’s removal was improper. He seeks an order

allowing him to file an interlocutory appeal of the Notation Order under 28 U.S.C. §

1292(b), which provides:

             (b) When a district judge, in making in a civil action an
             order not otherwise appealable under this section, shall
             be of the opinion that such order involves a controlling
             question of law as to which there is substantial ground for
             difference of opinion and that an immediate appeal from
             the order may materially advance the ultimate
             termination of the litigation, he shall so state in writing
             in such order. The Court of Appeals which would have
             jurisdiction of an appeal of such action may thereupon, in
             its discretion, permit an appeal to be taken from such
             order, if application is made to it within ten days after the
             entry of the order . . . .

      The court “may certify an order for interlocutory appeal if it is ‘of the opinion’

that three conditions exist: ‘[1] the order involves a controlling question of law to

which there is [2] substantial ground for difference of opinion and . . . [3] an

immediate appeal may materially advance the termination of the litigation.’” In re

Trump, 874 F.3d 948, 950-51 (6th Cir. 2017) (quoting 28 U.S.C. § 1292(b)).

      None of those conditions is present here. First, the Notation Order did not

violate his due process rights. Mr. Asamoah is free to file his motions and responses


                                            2
 Case: 2:20-cv-06590-SDM-KAJ Doc #: 12 Filed: 01/25/21 Page: 3 of 4 PAGEID #: 83




in the proper case, 20cv-6590. The Notation Order specifically stated that “ECF

Nos. 101, 105, 106 and 107 pertain only to 20cv6590. 20cv65[90] is not consolidated

with 19cv5292 and 19cv5507. Pro se parties and counsel may re-file ECF Nos. 101,

105, 106 and 107 in 20cv6590. All filings addressing 20cv6590 shall be filed in that

case only.” (ECF No. 108 in case number 19cv-5292 and ECF No. 126 in case

number 19cv-5507). The Notation Order provided a reason for striking the

documents, and provided that those documents could be re-filed in the proper case.

Whether there were grounds for removal is addressed below in the affirmative.

Thus, there is no controlling question of law involving a substantial ground for

difference of opinion and an immediate appeal would not materially advance the

termination of this litigation. Mr. Asamoah’s Motion to Certify is DENIED. (ECF

No. 8.)

   II.      MOTION TO REMAND

         Mr. Asamoah’s Motion to Remand argues that the Court “should remand this

case to the state court because Plaintiff’s state Complaint exclusively relies on state

laws.” Id. at 2. By so arguing, he ignores 28 U.S.C. § 1332(a), which endows district

courts with original jurisdiction “where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and is between— (1) Citizens of

different States . . . .”

         Mr. Asamoah is an Ohio resident. Defendant Capstone Logistics, LLC’s

principal place of business is in Georgia and it is incorporated in Delaware.

Defendant Progressive Logistics Services, LLC’s principal place of business is in



                                           3
 Case: 2:20-cv-06590-SDM-KAJ Doc #: 12 Filed: 01/25/21 Page: 4 of 4 PAGEID #: 84




Georgia and is incorporated in Georgia. No member of Capstone’s or Progressive’s

LLCs are from Ohio. (ECF No. 1 at ¶ 11.) The parties are diverse. The amount in

controversy aspect is also met, as Mr. Asamoah seeks $25 million in damages. (ECF

No. 1-1.) Thus, the requirements for diversity jurisdiction are satisfied and Mr.

Asamoah’s Motion to Remand is DENIED.

   III.     MOTION TO COMPEL PAYMENTS

         Mr. Asamoah’s Motion to Compel, filed under 28 U.S.C. § 1447, seeks an

award of his fees and costs relative to his Motion for Remand. (ECF No. 9 at 1.)

Section 1447(c) states that “[a]n order remanding the case may require payment of

just costs and any actual expenses, including attorney fees, incurred as a result of

the removal.” The Court declines to issue a remand order above. As such, no award

of fees or expenses may be considered. The Motion to Compel (ECF No. 9) is

DENIED.

   IV.      CONCLUSION

         Mr. Asamoah’s Motion to Certify, Motion for Remand, and Motion to Compel

(ECF Nos. 8, 9, 10) are DENIED.

            IT IS SO ORDERED.

                                        s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                           4
